DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Claims 1-20 are currently pending and examined on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The following are exemplary of some of the issues found in the present claims, but are not an exhaustive listing. 
Claim 1 contains the limitations “seeding first cells”, “containing second cells”, and “a single layer of two or more cell layers”. It is unclear if the cell layers are composed of the first cells, the second cells, or a third cell type”. For examination purposes, this limitation is interpreted as referring to the first cells. 
Claim 1 contains the limitations “seeding first cells” and  “the first cells being contained in a tissue collected from a living body”. The first limitation indicates that the first cells are isolated from a primary tissue. The second limitation indicates that the first cells are present in an intact, primary tissue. It is unclear how whether the first cells are present as isolated cells or as a tissue. For examination purposes, these limitations are interpreted as indicating that the first cells are obtained from a primary tissue, which is dissociated to produce an isolated, single cell suspension which is seeded on the cell structure. 
Claim 1 contains the limitation “primary culturing the first cells”. The first cells appear to be seeded on a cell construct containing other cells. It is unclear how only the first cells may be cultured. For examination purposes, this limitation is interpreted as indicating that the cell construct containing the first cells is cultured. 
Claim 20 contains the limitations “a cell layer” and “the first cells being contained in a tissue”. The first limitation indicates that the first cells are present in a monolayer. The second limitation indicates that the first cells are present in an intact, primary tissue. It is unclear how whether the first cells are present as isolated cells or as a tissue. For examination purposes, these limitations are interpreted as indicating that the first cells are obtained from a primary tissue, which is dissociated to produce an isolated, single cell suspension which is seeded as a monolayer on the cell structure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 11-16, and 19-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroshi et al., EP 3187580 A1 (cited on IDS dated 7/14/21, hereinafter Hiroshi). 
Hiroshi discloses methods of constructing an artificial peritoneal tissue useful for investigating peritoneal metastasis ([0005]-[0007]). The artificial peritoneal tissue construct is composed of an extracellular matrix, vascular endothelial cells, lymphatic endothelial cells, and fibroblasts ([0012]-[0014]). The fibroblasts may be present in multiple layers ([0037]). The vascular endothelial cells form a lumen similar in structure to that of a blood vessel in native tissues ([0016]-[0017]). The lymphatic endothelial cells likewise form a lumen similar in structure to that of lymphatic vessels in native tissues ([0018). The construct may further contain a mesothelial cell layer deposited on an upper surface of the construct ([0025], [0040]-[0042]). In some embodiments, the construct contains additional cell types ([0022]). Each of the cell types may be derived from a primary tissue, a passaged cell, or a cell line ([0025]-[0026], [0029]). 
The extracellular matrix may be composed of multiple extracellular matrix components, including fibronectin and heparin ([0024], [0061]). Fibronectin is preferably prepared as a liquid in a Tris-hydrochloride buffer ([0063]-[0067]). In one embodiment, the fibroblasts, vascular endothelial cells, and lymphatic endothelial cells are coated with the extracellular matrix components, and arranged into a three-dimensional construct ([0037], [0053]-[0061]).The resultant construct may have a thickness of 45 µm ([0079]).  
In some embodiments, the construct may be used for evaluating behavior of a cancer cell in the peritoneal tissue ([0031]). Cancer cells may be placed on the construct and cultured ([0043]-[0047]). Therefore, every limitation of claims 1-6, 9, 11-16, and 19-20 is present in Hiroshi, and the subject matter is anticipated. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi as applied to claims 1-6, 8, 11-16, and 19-20 above.
Hiroshi does not disclose that the cell structure may have a thickness of 150 µm or more. However, changes in size or proportion are considered routine expedients requiring only ordinary skill in the art. See MPEP § 2144.04. Therefore, it would be obvious to one of ordinary skill in the art that the thickness of the construct could be increased. 
Claims is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi as applied to claims 1-6, 8, 11-16, and 19-20 above, and in view of R. Ian Freshney, “Culture of Tumor Cells.” In: Culture of Animal Cell: A Manual of Basic Technique and Specialized Applications. (Hoboken, NJ, John Wiley & Sons, Inc., 2010), pp. 463-479. QH585.2.F74 2010 (hereinafter Freshney).
Hiroshi does not disclose that the first cells are obtained by collecting a primary tumor tissue, isolating cells contained therein, sorting for cancer cells using certain methodologies, and seeding on the construct. 
Freshney discloses methods for the culture of tumor cells (Chp 24). Freshney explains that known methods for the isolation and culture include, obtaining a tumor biopsy, fractionating, enzymatically digesting, and density gradient (Section 24.8). Freshney further states that protocols for the isolation and culture may be determined by one of ordinary skill in the art (Section 24.8). As Hiroshi discloses that each of the cell types, including cancer cells, may be derived from a primary tissue ([0025]-[0026], [0029]), it would be obvious to one of ordinary skill in the art that known methods for preparation of the cancer cells could be utilized as disclosed in Freshney. A skilled artisan would be motivated to use the methods disclosed by Freshney as they are well known, and would lead to a reasonable expectation of successfully isolating cancer cells from a primary tissue. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632